DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-19 of app 16/778,825 (now is US patent US 11229769 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.
Claim 1 is determined to be obvious in light of claim 1 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application claims 1
16/778,825 claim 1
1. A non-transitory computer-readable medium storing instructions that, when executed, cause: 
determining, based on historical device usage, a future time associated with a change in output of content; determining a time associated with output of a content item; adjusting, based on an amount of time between the time and the future time, at least one color value of one or more pixels associated with the content item; and adjusting one or more color values of additional pixels associated with the content item as the future time approaches.
1. A method comprising: 


determining, based on historical device usage, a future time associated with a change in output of content; determining a time associated with output of a content item; adjusting, based on an amount of time between the time and the future time, at least one color value of one or more pixels associated with the content item; and adjusting one or more color values of additional pixels associated with the content item as the future time approaches.


Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of instant application disclosed all the limitations of method claimed in 16/778,825 but implemented on non-transitory computer-readable medium. 

Claim 2 is determined to be obvious in light of claim 2 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application claim 2
16/778,825 (US 11229769 B2) claim 2
2. The non-transitory computer-readable medium of claim 1, wherein the instructions, when executed, cause: adjusting, based on the amount of time, a sound level of the content item.
2. The method of claim 1, wherein the method further comprises: adjusting, based on the amount of time, a sound level of the content item.


Claim 3 is determined to be obvious in light of Claim 3 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 3
16/778,825 (US 11229769 B2) claim 3
3. The non-transitory computer-readable medium of claim 1, wherein the instructions, when executed, cause: adjusting, based on the amount of time, at least one of an intensity or a brightness of the content item.
3. The method of claim 1, wherein the method further comprises: adjusting, based on the amount of time between the time and the future time, at least one of an intensity or a brightness of the content item.


Claim 4 is determined to be obvious in light of Claim 4 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 4
16/778,825 (US 11229769 B2) claim 4
4. The non-transitory computer-readable medium of claim 1, wherein the historical device usage comprises information indicating when a display screen of a device changed from an ON state to an OFF state; and the future time is associated with an expected future change of the display screen from the ON state to the OFF state.
4. The method of claim 1, wherein the historical device usage comprises information indicating when a display screen of a device changed from an ON state to an OFF state; and the future time is associated with an expected future change of the display screen from the ON state to the OFF state.


Claim 5 is determined to be obvious in light of Claim 5 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 5
16/778,825 (US 11229769 B2) claim 5
5. The non-transitory computer-readable medium of claim 1, wherein the adjusting the at least one color value comprises: increasing, in a linear manner as the amount of time decreases, a red color value of each of the one or more pixels; and decreasing, in a linear manner as the amount of time decreases, a blue color value of each of the one or more pixels.
5. The method of claim 1, wherein the adjusting the at least one color value comprises: increasing, in a linear manner as the amount of time decreases, a red color value of each of the one or more pixels; and decreasing, in a linear manner as the amount of time decreases, a blue color value of each of the one or more pixels.


Claim 6 is determined to be obvious in light of Claim 6 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 6
16/778,825 (US 11229769 B2) claim 6
6. The non-transitory computer-readable medium of claim 1, wherein the determining the future time is based on a security system event, and the adjusting the at least one color value comprises: determining, based on the amount of time, at least one color shift value of the at least one color value of the one or more pixels; and applying the at least one color shift value to the at least one color value for output by the one or more pixels.
6. The method of claim 1, wherein the determining the future time is based on a security system event; and the adjusting the at least one color value comprises: determining, based on the amount of time between the time and the future time, at least one color shift value of the at least one color value of the one or more pixels; and applying the at least one color shift value to the at least one color value for output by the one or more pixels.


Claim 7 is determined to be obvious in light of Claim 7 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 7
16/778,825 (US 11229769 B2) claim 7
7. The non-transitory computer-readable medium of claim 1, wherein the determining the future time is based on a security system transitioning to a high alert mode, and the adjusting the at least one color value comprises: determining, based on the amount of time, at least one color shift value of the at least one color value of the one or more pixels; and applying the at least one color shift value to the at least one color value for output by the one or more pixels.
7. The method of claim 1, wherein the determining the future time is based on a security system transitioning to a high alert mode; and the adjusting the at least one color value comprises: determining, based on the amount of time between the time and the future time, at least one color shift value of the at least one color value of the one or more pixels; and applying the at least one color shift value to the at least one color value for output by the one or more pixels.


Claim 8 is determined to be obvious in light of Claim 8 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 8
16/778,825 (US 11229769 B2) claim 8
8. The non-transitory computer-readable medium of claim 1, wherein the adjusting at least one color value further comprises: receiving, for the one or more pixels, data indicating a plurality of color values to be output by the one or more pixels for display of the content item; determining, based on the amount of time, a color shift value of a color value of the at least one color value of the one or more pixels; and applying the color shift value to the color value for output by the one or more pixel
8. The method of claim 1, wherein the adjusting at least one color value further comprises: receiving, for the one or more pixels, data indicating a plurality of color values to be output by the one or more pixels for display of the content item; determining, based on the amount of time between the time and the future time, a color shift value of a color value of the at least one color value of the one or more pixels; and applying the color shift value to the color value for output by the one or more pixels.


Claim 9 is determined to be obvious in light of Claim 9 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application claim 9
16/778,825 Claim 9
	9. A non-transitory computer-readable medium storing instructions that, when executed, cause: determining, based on historical device usage, a future time in which a device is expected to be idle; determining a current time in which the device is displaying content; and adjusting, based on an amount of time between the current time and the future time, at least one color value of at least one pixel associated with the content, wherein the adjusting further comprises: adjusting the at least one color value gradually from a periphery area of the content to a center area of the content, wherein the at least one color value of one or more pixels in the periphery area is adjusted before the at least one color value of one or more pixels in the center area is adjusted.
9. A method comprising: determining, based on historical device usage, a future time in which a device is expected to be idle; determining a current time in which the device is displaying content; and adjusting, based on an amount of time between the current time and the future time, at least one color value of at least one pixel associated with the content, wherein the adjusting further comprises: adjusting the at least one color value gradually from a periphery area of the content to a center area of the content, wherein the at least one color value of one or more pixels in the periphery area is adjusted before the at least one color value of one or more pixels in the center area is adjusted.


Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 9 of instant application disclosed all the limitations of method claimed in 16/778,825 but implemented on non-transitory computer-readable medium. 

Claim 10 is determined to be obvious in light of Claim 10 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 10
16/778,825 (US 11229769 B2) Claim 10
10. The non-transitory computer-readable medium of claim 9, wherein during the adjusting of the at least one color value of at least one pixel associated with the content, at least one other pixel associated with the content is left unmodified.
10. The method of claim 9, wherein during the adjusting of the at least one color value of at least one pixel associated with the content, at least one other pixel associated with the content is left unmodified


Claim 11 is determined to be obvious in light of Claim 11 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 11
16/778,825 (US 11229769 B2) Claim 11
11. The non-transitory computer-readable medium of claim 9, wherein the instructions, when executed, cause: adjusting, based on the amount of time, lighting in a room in which the content is displayed.
11. The method of claim 9, wherein the method further comprises: adjusting, based on the amount of time between the current time and the future time, lighting in a room in which the content is displayed


Claim 12 is determined to be obvious in light of Claim 12 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 12
16/778,825 (US 11229769 B2) Claim 12
12. The non-transitory computer-readable medium of claim 9, wherein the adjusting the at least one color value of at least one pixel associated with the content further comprises: adjusting, based on the amount of time, at least one of an intensity or a brightness of the content.
12. The method of claim 9, wherein the adjusting the at least one color value of at least one pixel associated with the content further comprises: adjusting, based on the amount of time between the current time and the future time, at least one of an intensity or a brightness of the cont


Claim 13 is determined to be obvious in light of Claim 13 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 13
16/778,825 (US 11229769 B2) Claim 13
13. The non-transitory computer-readable medium of claim 9, wherein the adjusting the at least one color value of at least one pixel associated with the content is performed by a controller of a set top box associated with a television set associated with display of the content.
13. The method of claim 9, wherein the adjusting the at least one color value of at least one pixel associated with the content is performed by a controller of a set top box associated with a television set associated with display of the content.


Claim 14 is determined to be obvious in light of Claim 14 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 14
16/778,825 (US 11229769 B2) Claim 14
14. The non-transitory computer-readable medium of claim 9, wherein the instructions, when executed, cause: adjusting one or more color values of additional pixels associated with the content as the future time approaches.
14. The method of claim 9, wherein the method further comprises: adjusting one or more color values of additional pixels associated with the content as the future time approaches.


Claim 15 is determined to be obvious in light of Claim 15 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 15
16/778,825 Claim 15
15. A non-transitory computer-readable medium storing instructions that, when executed, cause: determining, based on historical device usage, a future time in which content is not expected to be displayed; determining a current time in which a content item is displayed; determining, based on an amount of time between the future time and the current time, an amount of a color shift to apply to at least one pixel of a plurality of pixels associated with the content item; and adjusting one or more color values of additional pixels associated with the content item as the future time approaches.
15. A method comprising: determining, based on historical device usage, a future time in which content is not expected to be displayed; determining a current time in which a content item is displayed; determining, based on an amount of time between the future time and the current time, an amount of a color shift to apply to at least one pixel of a plurality of pixels associated with the content item; and adjusting one or more color values of additional pixels associated with the content item as the future time approaches.


Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 15 of instant application disclosed all the limitations of method claimed in 16/778,825 but implemented on non-transitory computer-readable medium. 

Claim 16 is determined to be obvious in light of Claim 16 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 16
16/778,825 (US 11229769 B2) Claim 16
16. The non-transitory computer-readable medium of claim 15, wherein the instructions, when executed, cause: determining a first genre of content for which a color shift is to be applied as the future time approaches; and determining a second genre of content for which no color shift is to be applied as the future time approaches.
16. The method of claim 15, further comprising: determining a first genre of content for which a color shift is to be applied as the future time approaches; and determining a second genre of content for which no color shift is to be applied as the future time approache


Claim 17 is determined to be obvious in light of Claim 18 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 17
16/778,825 (US 11229769 B2) Claim 18
17. The non-transitory computer-readable medium of claim 15, wherein the determining the amount of the color shift to apply comprises: determining to apply the color shift in a linear manner to a color value of one or more pixels of the plurality of pixels.
18. The method of claim 15, wherein the determining the amount of the color shift to apply comprises: determining to apply the color shift in a linear manner to a color value of one or more pixels of the plurality of pixels.


Claim 18 is determined to be obvious in light of Claim 19 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 18
16/778,825 (US 11229769 B2) Claim 19
18. The non-transitory computer-readable medium of claim 15, wherein the instructions, when executed, cause: adjusting, based on the amount of time, a sound level of the content item.
19. The method of claim 15, wherein the method further comprises: adjusting, based on the amount of time, a sound level of the content item.


Claim 19 is determined to be obvious in light of Claim 20 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 19
16/778,825 (US 11229769 B2) Claim 20
19. The non-transitory computer-readable medium of claim 15, wherein the instructions, when executed, cause: adjusting, based on the amount of time, at least one of an intensity or a brightness of the content item.
20. The method of claim 15, wherein the method further comprises: adjusting, based on the amount of time, at least one of an intensity or a brightness of the content ite


Claim 20 is determined to be obvious in light of Claim 21 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 20
16/778,825 (US 11229769 B2) Claim 21
20. The non-transitory computer-readable medium of claim 15, wherein the determining the amount of the color shift to apply is further based on a genre of the content item.
21. The method of claim 15, wherein the determining the amount of the color shift to apply is further based on a genre of the content item.



Claim 21 is determined to be obvious in light of Claim 17 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 21
16/778,825 (US 11229769 B2) Claim 17
21. The non-transitory computer-readable medium of claim 16, wherein the second genre of content is an action film.
17. The method of claim 16, wherein the second genre of content is an action film.


Claim 22 is determined to be obvious in light of claim 1 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application claims 22
16/778,825 claim 1
22. An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: determine, based on historical device usage, a future time associated with a change in output of content; determine a time associated with output of a content item; adjust, based on an amount of time between the time and the future time, at least one color value of one or more pixels associated with the content item; and adjust one or more color values of additional pixels associated with the content item as the future time approaches.
1. A method comprising: 

determining, based on historical device usage, a future time associated with a change in output of content; determining a time associated with output of a content item; adjusting, based on an amount of time between the time and the future time, at least one color value of one or more pixels associated with the content item; and adjusting one or more color values of additional pixels associated with the content item as the future time approaches.


Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 22 of instant application disclosed all the limitations of method claimed in 16/778,825 but implemented on an apparatus. 

Claim 23 is determined to be obvious in light of claim 2 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application claim 23
16/778,825 (US 11229769 B2) claim 2
23. The apparatus of claim 22, wherein the instructions, when executed by the one or more processors, cause the apparatus to: adjust, based on the amount of time, a sound level of the content item.
2. The method of claim 1, wherein the method further comprises: adjusting, based on the amount of time, a sound level of the content item.


Claim 24 is determined to be obvious in light of Claim 3 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 24
16/778,825 (US 11229769 B2) claim 3
24. The apparatus of claim 22, wherein the instructions, when executed by the one or more processors, cause the apparatus to: adjust, based on the amount of time, at least one of an intensity or a brightness of the content item.
3. The method of claim 1, wherein the method further comprises: adjusting, based on the amount of time between the time and the future time, at least one of an intensity or a brightness of the content item.


Claim 25 is determined to be obvious in light of Claim 4 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 25
16/778,825 (US 11229769 B2) claim 4
25. The apparatus of claim 22, wherein the historical device usage comprises information indicating when a display screen of a device changed from an ON state to an OFF state; and the future time is associated with an expected future change of the display screen from the ON state to the OFF state.
4. The method of claim 1, wherein the historical device usage comprises information indicating when a display screen of a device changed from an ON state to an OFF state; and the future time is associated with an expected future change of the display screen from the ON state to the OFF state.


Claim 26 is determined to be obvious in light of Claim 5 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 26
16/778,825 (US 11229769 B2) claim 5
26. The apparatus of claim 22, wherein the instructions, when executed by the one or more processors, cause the apparatus to: increase, in a linear manner as the amount of time decreases, a red color value of each of the one or more pixels; and decrease, in a linear manner as the amount of time decreases, a blue color value of each of the one or more pixels.
5. The method of claim 1, wherein the adjusting the at least one color value comprises: increasing, in a linear manner as the amount of time decreases, a red color value of each of the one or more pixels; and decreasing, in a linear manner as the amount of time decreases, a blue color value of each of the one or more pixels.


Claim 27 is determined to be obvious in light of Claim 6 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 27
16/778,825 (US 11229769 B2) claim 6
future time is determined based on a security system event, and the instructions, when executed by the one or more processors, cause the apparatus to: determine, based on the amount of time, at least one color shift value of the at least one color value of the one or more pixels; and apply the at least one color shift value to the at least one color value for output by the one or more pixels.
6. The method of claim 1, wherein the determining the future time is based on a security system event; and the adjusting the at least one color value comprises: determining, based on the amount of time between the time and the future time, at least one color shift value of the at least one color value of the one or more pixels; and applying the at least one color shift value to the at least one color value for output by the one or more pixels.


Claim 28 is determined to be obvious in light of Claim 7 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 28
16/778,825 (US 11229769 B2) claim 7
28. The apparatus of claim 22, wherein the future time is determined based on a security system transitioning to a high alert mode, and the instructions, when executed by the one or more processors, cause the apparatus to: determine, based on the amount of time, at least one color shift value of the at least one color value of the one or more pixels; and apply the at least one color shift value to the at least one color value for output by the one or more pixels.
7. The method of claim 1, wherein the determining the future time is based on a security system transitioning to a high alert mode; and the adjusting the at least one color value comprises: determining, based on the amount of time between the time and the future time, at least one color shift value of the at least one color value of the one or more pixels; and applying the at least one color shift value to the at least one color value for output by the one or more pixels.


Claim 29 is determined to be obvious in light of Claim 8 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 29
16/778,825 (US 11229769 B2) claim 8
29. The apparatus of claim 22, wherein the instructions, when executed by the one or more processors, cause the apparatus to: receive, for the one or more pixels, data indicating a plurality of color values to be output by the one or more pixels for display of the content item; determine, based on the amount of time, a color shift value of a color value of the at least one color value of the one or more pixels; and apply the color shift value to the color value for output by the one or more pixels.
8. The method of claim 1, wherein the adjusting at least one color value further comprises: receiving, for the one or more pixels, data indicating a plurality of color values to be output by the one or more pixels for display of the content item; determining, based on the amount of time between the time and the future time, a color shift value of a color value of the at least one color value of the one or more pixels; and applying the color shift value to the color value for output by the one or more pixels.


Claim 30 is determined to be obvious in light of Claim 9 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application claim 30
16/778,825 Claim 9
30. An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: determine, based on historical device usage, a future time in which a device is expected to be idle; determine a current time in which the device is displaying content; and adjust, based on an amount of time between the current time and the future time, at least one color value of at least one pixel associated with the content, wherein the at least one color value is adjusted gradually from a periphery area of the content to a center area of the content, wherein the at least one color value of one or more pixels in the periphery area is adjusted before the at least one color value of one or more pixels in the center area is adjusted.
9. A method comprising: determining, based on historical device usage, a future time in which a device is expected to be idle; determining a current time in which the device is displaying content; and adjusting, based on an amount of time between the current time and the future time, at least one color value of at least one pixel associated with the content, wherein the adjusting further comprises: adjusting the at least one color value gradually from a periphery area of the content to a center area of the content, wherein the at least one color value of one or more pixels in the periphery area is adjusted before the at least one color value of one or more pixels in the center area is adjusted.


Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 30 of instant application disclosed all the limitations of method claimed in 16/778,825 but implemented on an apparatus. 

Claim 31 is determined to be obvious in light of Claim 10 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 31
16/778,825 (US 11229769 B2) Claim 10
31. The apparatus of claim 30, wherein during the adjustment of the at least one color value of at least one pixel associated with the content, at least one other pixel associated with the content is left unmodified.
10. The method of claim 9, wherein during the adjusting of the at least one color value of at least one pixel associated with the content, at least one other pixel associated with the content is left unmodified


Claim 32 is determined to be obvious in light of Claim 11 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 32
16/778,825 (US 11229769 B2) Claim 11
32. The apparatus of claim 30, wherein the instructions, when executed by the one or more processors, cause the apparatus to adjust, based on the amount of time, lighting in a room in which the content is displayed.
11. The method of claim 9, wherein the method further comprises: adjusting, based on the amount of time between the current time and the future time, lighting in a room in which the content is displayed


Claim 3 is determined to be obvious in light of Claim 12 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 33
16/778,825 (US 11229769 B2) Claim 12
33. The apparatus of claim 30, wherein the instructions, when executed by the one or more processors, cause the apparatus to adjust, based on the amount of time, at least one of an intensity or a brightness of the content.
12. The method of claim 9, wherein the adjusting the at least one color value of at least one pixel associated with the content further comprises: adjusting, based on the amount of time between the current time and the future time, at least one of an intensity or a brightness of the cont


Claim 34 is determined to be obvious in light of Claim 13 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 34
16/778,825 (US 11229769 B2) Claim 13
34. The apparatus of claim 30, wherein the at least one color value of at least one pixel associated with the content is adjusted by a controller of a set top box associated with a television set associated with display of the content.
13. The method of claim 9, wherein the adjusting the at least one color value of at least one pixel associated with the content is performed by a controller of a set top box associated with a television set associated with display of the content.


Claim 35 is determined to be obvious in light of Claim 14 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 35
16/778,825 (US 11229769 B2) Claim 14
35. The apparatus of claim 30, wherein the instructions, when executed by the one or more processors, cause the apparatus to adjust one or more color values of additional pixels associated with the content as the future time approaches.
14. The method of claim 9, wherein the method further comprises: adjusting one or more color values of additional pixels associated with the content as the future time approaches.


Claim 36 is determined to be obvious in light of Claim 15 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 36
16/778,825 Claim 15
36. An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: determine, based on historical device usage, a future time in which content is not expected to be displayed; determine a current time in which a content item is displayed; determine, based on an amount of time between the future time and the current time, an amount of a color shift to apply to at least one pixel of a plurality of pixels associated with the content item; and adjusting one or more color values of additional pixels associated with the content item as the future time approaches.
15. A method comprising: determining, based on historical device usage, a future time in which content is not expected to be displayed; determining a current time in which a content item is displayed; determining, based on an amount of time between the future time and the current time, an amount of a color shift to apply to at least one pixel of a plurality of pixels associated with the content item; and adjusting one or more color values of additional pixels associated with the content item as the future time approaches.


Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 36 of instant application disclosed all the limitations of method claimed in 16/778,825 but implemented on an apparatus. 

Claim 37 is determined to be obvious in light of Claim 16 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 37
16/778,825 (US 11229769 B2) Claim 16
37. The apparatus of claim 36, wherein the instructions, when executed by the one or more processors, cause the apparatus to: determine a first genre of content for which a color shift is to be applied as the future time approaches; and determine a second genre of content for which no color shift is to be applied as the future time approaches.
16. The method of claim 15, further comprising: determining a first genre of content for which a color shift is to be applied as the future time approaches; and determining a second genre of content for which no color shift is to be applied as the future time approache


Claim 38 is determined to be obvious in light of Claim 18 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 38
16/778,825 (US 11229769 B2) Claim 18
38. The apparatus of claim 36, wherein the instructions, when executed by the one or more processors, cause the apparatus to: determine to apply the color shift in a linear manner to a color value of one or more pixels of the plurality of pixels.
18. The method of claim 15, wherein the determining the amount of the color shift to apply comprises: determining to apply the color shift in a linear manner to a color value of one or more pixels of the plurality of pixels.


Claim 39 is determined to be obvious in light of Claim 19 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 39
16/778,825 (US 11229769 B2) Claim 19
39. The apparatus of claim 36, wherein the instructions, when executed by the one or more processors, cause the apparatus to: adjust, based on the amount of time, a sound level of the content item.
19. The method of claim 15, wherein the method further comprises: adjusting, based on the amount of time, a sound level of the content item.


Claim 40 is determined to be obvious in light of Claim 20 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 40
16/778,825 (US 11229769 B2) Claim 20
40. The apparatus of claim 36, wherein the instructions, when executed by the one or more processors, cause the apparatus to: adjust, based on the amount of time, at least one of an intensity or a brightness of the content item.
20. The method of claim 15, wherein the method further comprises: adjusting, based on the amount of time, at least one of an intensity or a brightness of the content ite


Claim 41 is determined to be obvious in light of Claim 21 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 41
16/778,825 (US 11229769 B2) Claim 21
41. The apparatus of claim 36, wherein the amount of the color shift to apply is determined further based on a genre of the content item.
21. The method of claim 15, wherein the determining the amount of the color shift to apply is further based on a genre of the content item.


Claim 42 is determined to be obvious in light of Claim 17 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 42
16/778,825 (US 11229769 B2) Claim 17
42. The apparatus of claim 37, wherein the second genre of content is an action film.
17. The method of claim 16, wherein the second genre of content is an action film.


Claim 43 is determined to be obvious in light of claim 1 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application claims 1
16/778,825 claim 1
43. A system comprising: a controller and a device, wherein the controller comprises: one or more first processors; and memory storing first instructions that, when executed by the one or more first processors, cause the controller to: determine, based on historical device usage, a future time associated with a change in output of content; determine a time associated with output of a content item; adjust, based on an amount of time between the time and the future time, at least one color value of one or more pixels associated with the content item; and adjust one or more color values of additional pixels associated with the content item as the future time approaches, and wherein the device comprises: one or more second processors; and memory storing second instructions that, when executed by the one or more second processors, cause the device to: provide information indicating the historical device usage.
1. A method comprising: 

determining, based on historical device usage, a future time associated with a change in output of content; determining a time associated with output of a content item; adjusting, based on an amount of time between the time and the future time, at least one color value of one or more pixels associated with the content item; and adjusting one or more color values of additional pixels associated with the content item as the future time approaches.


Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 43 of instant application disclosed all the limitations of method claimed in 16/778,825 but implemented on a system. 

Claim 44 is determined to be obvious in light of claim 2 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application claim 44
16/778,825 (US 11229769 B2) claim 2
44. The system of claim 43, wherein the first instructions, when executed by the one or more first processors, cause the controller to: adjust, based on the amount of time, a sound level of the content item.
2. The method of claim 1, wherein the method further comprises: adjusting, based on the amount of time, a sound level of the content item.


Claim 45 is determined to be obvious in light of Claim 3 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 45
16/778,825 (US 11229769 B2) claim 3
45. The system of claim 43, wherein the first instructions, when executed by the one or more first processors, cause the controller to: adjust, based on the amount of time, at least one of an intensity or a brightness of the content item.
3. The method of claim 1, wherein the method further comprises: adjusting, based on the amount of time between the time and the future time, at least one of an intensity or a brightness of the content item.


Claim 46 is determined to be obvious in light of Claim 4 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 46
16/778,825 (US 11229769 B2) claim 4
46. The system of claim 43, wherein the historical device usage comprises information indicating when a display screen of the display device changed from an ON state to an OFF state; and the future time is associated with an expected future change of the display screen from the ON state to the OFF state.
4. The method of claim 1, wherein the historical device usage comprises information indicating when a display screen of a device changed from an ON state to an OFF state; and the future time is associated with an expected future change of the display screen from the ON state to the OFF state.


Claim 47 is determined to be obvious in light of Claim 5 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 47
16/778,825 (US 11229769 B2) claim 5
47. The system of claim 43, wherein the first instructions, when executed by the one or more first processors, cause the controller to: increase, in a linear manner as the amount of time decreases, a red color value of each of the one or more pixels; and decrease, in a linear manner as the amount of time decreases, a blue color value of each of the one or more pixels.
5. The method of claim 1, wherein the adjusting the at least one color value comprises: increasing, in a linear manner as the amount of time decreases, a red color value of each of the one or more pixels; and decreasing, in a linear manner as the amount of time decreases, a blue color value of each of the one or more pixels.


Claim 48 is determined to be obvious in light of Claim 6 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 48
16/778,825 (US 11229769 B2) claim 6
48. The system of claim 43, wherein the first instructions, when executed by the one or more first processors, cause the controller to: determine, based on the amount of time, at least one color shift value of the at least one color value of the one or more pixels; and apply the at least one color shift value to the at least one color value for output by the one or more pixels.
6. The method of claim 1, wherein the determining the future time is based on a security system event; and the adjusting the at least one color value comprises: determining, based on the amount of time between the time and the future time, at least one color shift value of the at least one color value of the one or more pixels; and applying the at least one color shift value to the at least one color value for output by the one or more pixels.


Claim 49 is determined to be obvious in light of Claim 7 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 49
16/778,825 (US 11229769 B2) claim 7
49. The system of claim 43, wherein the future time is determined based on a security system transitioning to a high alert mode, the first instructions, when executed by the one or more first processors, cause the controller to: determine, based on the amount of time, at least one color shift value of the at least one color value of the one or more pixels; and apply the at least one color shift value to the at least one color value for output by the one or more pixels.
7. The method of claim 1, wherein the determining the future time is based on a security system transitioning to a high alert mode; and the adjusting the at least one color value comprises: determining, based on the amount of time between the time and the future time, at least one color shift value of the at least one color value of the one or more pixels; and applying the at least one color shift value to the at least one color value for output by the one or more pixels.


Claim 50 is determined to be obvious in light of Claim 8 of 16/778,825 (now is US patent US 11229769 B2) based on reasons below for having similar limitations.
Instant application Claim 50
16/778,825 (US 11229769 B2) claim 8
50. The system of claim 43, wherein the first instructions, when executed by the one or more first processors, cause the controller to: receive, for the one or more pixels, data indicating a plurality of color values to be output by the one or more pixels for display of the content item; determine, based on the amount of time, a color shift value of a color value of the at least one color value of the one or more pixels; and apply the color shift value to the color value for output by the one or more pixels.
8. The method of claim 1, wherein the adjusting at least one color value further comprises: receiving, for the one or more pixels, data indicating a plurality of color values to be output by the one or more pixels for display of the content item; determining, based on the amount of time between the time and the future time, a color shift value of a color value of the at least one color value of the one or more pixels; and applying the color shift value to the color value for output by the one or more pixels.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 4, 15, 16, 17, 19, 20, 21, 22, 24, 25, 36, 37, 38, 40, 41, 42, 43, 45, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley-Marbell et al. (US-20150347204-A1, hereinafter Stanley-Marbell) in view of  Ranganathan et al. (US-20050237319-A1, hereinafter Ranganathan), further in view of McLeish et al. (US 20090219391 A1, hereinafter McLeish)

Regarding Claim 43, Stanley-Marbell teaches a system comprising (Stanley-Marbell, Fig. 4, Element 400 System):
 a controller (Stanley-Marbell, Fig. 4, Element 1842/1844 touch-surface/input controller) and a device (Stanley-Marbell, Fig. 18, Element 1800 Computing device), wherein the controller comprises:
 one or more first processors (Stanley-Marbell, Fig. 18, Element 1804 Processor(s)); and memory (Stanley-Marbell, Fig. 18, Element 1850 Memory) storing first instructions that, when executed by the one or more first processors, cause the controller to (Stanley-Marbell, Paragraph [0330], The memory 1850 can include graphical user interface instructions 1856 to facilitate graphic user interface processing; sensor processing instructions 1858 to facilitate sensor-related processing and functions) :
determine, based on historical device usage (Stanley-Marbell, Paragraph [0095], attribute event data stored in event data store 104 (e.g., historical data) can be used by sampling daemon), a future time associated with a change in output of content (Stanley-Marbell, Paragraph [0095], predict the occurrence of future events);
 determine a time associated with output of a content item (Stanley-Marbell, Paragraph [0047], mobile device 100 can be configured with a predefined attribute that indicates whether mobile device 100 is in sleep mode; [0011] determine whether the application is likely to be invoked by a user in the near future. [0108], sampling daemon can maintain a scoreboard for each forecast type to determine that the frequency  [0080], This pattern of user input can be tracked correlated to time of day by the heuristic process to determine under what circumstances or context the user adjusts the display);
Stanley-Marbell does not explicitly disclose but Ranganathan teaches adjust, based on an amount of time between the time and the future time (Ranganathan, Paragraph [0035], the control engine determines the past use of a sub-pixel, and the predicted future use of the sub-pixel, which may be based on the current use of the sub-pixel as determined by the usage meter and/or the usage model), at least one color value of one or more pixels associated with the content item (Ranganathan, Paragraph [0043], a display control option may include using more of the green sub-pixels for those pixels (e.g., changing the color of the display window));
Ranganathan and Stanley-Marbell are analogous since both of them are dealing with adjusting display device based on historical timed data. Stanley-Marbell provided a way of adjusting the output display content based on the historical usage and predicted future time period of usage. Ranganathan provided a way of adjusting the color value of image based on the display historical data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate using historical data adjust color taught by Ranganathan into modified invention of Stanley-Marbell such that system will be able to adjust the color of image displayed on screen based on the historical data to predict future displaying in order to provide the best viewing environment for user.
The combination does not explicitly disclose but McLeish teaches  and adjust one or more color values of additional pixels associated with the content item as the future time approaches (McLeish, Paragraph [0170], over time gradually change to different colours to indicate the time which has elapsed since the last relationship between those two objects was detected. Similarly, when viewing pre-recorded footage, upcoming object mergers could be indicated via border colours which gradually become more similar as the merge nears in time).
McLeish and Stanley-Marbell are analogous since both of them are dealing with adjusting display device based on timed data. Stanley-Marbell provided a way of adjusting the output display content based on the historical usage. McLeish provided a way of adjusting the color value of image based on the time closer to the time expected. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate using gradually  adjust color taught by McLeish into modified invention of Stanley-Marbell such that system will be able to adjust the color of image displayed on screen gradually when time approaching the expected time in order to allow user to have enough time adapt into the new display mode smoothly which increase the flexibility and provide the user friendly to the user for using the system. 

Regarding Claim 45, the combination of Stanley-Marbell, Ranganathan and McLeish teaches the invention in Claim 43. 
The combination further teaches wherein the adjusting further comprises: adjust, based on the amount of time, at least one of an intensity or a brightness of the content item (Stanley-Marbell , Fig. 7, Score apps for current time based on user data. Paragraph [0006], The attribute events can be stored and later used to predict future occurrences of the attribute events.  [0048], a user of mobile device 100 can adjust the intensity of the lighting (backlight) of the display of mobile device 100).

Regarding Claim 46, the combination of Stanley-Marbell, Ranganathan and McLeish teaches the invention in Claim 43. 
The combination further teaches wherein the historical device usage comprises information indicating when a display screen of the display device changed from an ON state to an OFF state (Stanley-Marbell, Paragraph [0067], [0095], sampling daemon 102 can receive notifications when the mobile device's screen is turned on or off ( e.g., "system.backlight" event); attribute event data stored in event data store 104 (e.g., historical data) can be used by sampling daemon 102 to predict the occurrence of future events). and the future time is associated with an expected future change of the display screen from the ON state to the OFF state (Stanley-Marbell, Paragraph [0006], [0067], sampling daemon 102 can receive notifications when the mobile device's screen is turned on or off ( e.g., "system.backlight" event), when the mobile device 100; The attribute events can be stored and later used to predict future occurrences of the attribute events.

Regarding Claim 1, it recites limitations similar in scope to the limitations of claim 43 and the combination of Stanley-Marbell, Ranganathan and McLeish teaches all the limitations as of Claim 43. And Stanley-Marbell discloses these features can be implemented on a computer readable storage medium (Stanley-Marbell, Paragraph [0334], [0329], The operating system 1852 can include instructions for handling basic system services and for performing hardware dependent tasks. the computer-readable storage devices, mediums, and memories can include a cable or wireless signal containing a bit stream and the like. However, when mentioned, non-transitory computer-readable storage media expressly exclude media such as energy, carrier signals, electromagnetic waves, and signals per se).

Regarding Claim 3, it recites limitations similar in scope to the limitations of Claim 45 and therefore is rejected under the same rationale.

Regarding Claim 4, it recites limitations similar in scope to the limitations of Claim 46 and therefore is rejected under the same rationale.

Regarding Claim 22, it recites limitations similar in scope to the limitations of Claim 43, but in a apparatus. As shown in the rejection, the combination of Stanley-Marbell, Ranganathan and McLeish disclose the limitations of claims 43. Additionally, Stanley-Marbell discloses an apparatus that maps to Fig. 1, 18 and Paragraph [0035], [0319], [0328], (Stanley-Marbell, The computing device 1800 can include a memory interface 1802, one or more data processors, image processors and/or central processing units 1804, and a peripherals interface 1806. The memory interface 1802, the one or more processors 1804 and/or the peripherals interface 1806 can be separate components or can be integrated in one or more integrated circuits. The various components in the computing device 1800 can be coupled by one or more communication buses or signal lines. The memory interface 1802 can be coupled to memory 1850. The memory 1850). Thus, Claim 22 is met by Stanley-Marbell according to the mapping presented in the rejection of claims 43, given the system corresponds to the apparatus.
	
Regarding Claim 24, it recites limitations similar in scope to the limitations of Claim 45 and therefore is rejected under the same rationale.

Regarding Claim 25, it recites limitations similar in scope to the limitations of Claim 46 and therefore is rejected under the same rationale.

Regarding Claim 36, Stanley-Marbell teaches an apparatus comprising (Stanley-Marbell, Fig. 4, Element 400 System)
one or more processors processors (Stanley-Marbell, Fig. 18, Element 1804 Processor(s)); and memory (Stanley-Marbell, Fig. 18, Element 1850 Memory)  storing instructions that, when executed by the one or more processors, cause the apparatus to  (Stanley-Marbell, Paragraph [0330], The memory 1850 can include graphical user interface instructions 1856 to facilitate graphic user interface processing; sensor processing instructions 1858 to facilitate sensor-related processing and functions): determine, based on historical device usage (Stanley-Marbell, Paragraph [0095], attribute event data stored in event data store 104 (e.g., historical data) can be used by sampling daemon),[[  a future time in which content is not expected to be displayed; ]] a determine a current time in which a content item is displayed (Stanley-Marbell Paragraph [0047], mobile device 100 can be configured with a predefined attribute that indicates whether mobile device 100 is in sleep mode; [0011] determine whether the application is likely to be invoked by a user in the near future. [0108], sampling daemon can maintain a scoreboard for each forecast type to determine that the frequency  [0080], This pattern of user input can be tracked correlated to time of day by the heuristic process to determine under what circumstances or context the user adjusts the display); and
Stanley-Marbell does not explicitly disclose but Ranganathan teaches  a future time in which content is not expected to be displayed (Ranganathan, Paragraph [0014], The lifetime model includes an approximation of the expected lifetime of a display or a portion of a display and is used to predict the remaining life of a display or a portion of the display, such as the remaining life of a sub-pixel, a pixel, or group of pixels in the display; it is noted portion of the display are displayed the remaining are not to be displayed)
determining, based on an amount of time between the future time and the current time, (Ranganathan, Paragraph [0035], the control engine determines the past use of a sub-pixel, and the predicted future use of the sub-pixel, which may be based on the current use of the sub-pixel as determined by the usage meter and/or the usage model), determine, based on an amount of time between the future time and the current time, an amount of a color shift to apply to at least one pixel of a plurality of pixels associated with the content item (Ranganathan, Paragraph [0053], a display control option may include using more of the green sub-pixels for those pixels (e.g., changing the color of the display window))
Ranganathan and Stanley-Marbell are analogous since both of them are dealing with adjusting display device based on historical timed data. Stanley-Marbell provided a way of adjusting the output display content based on the historical usage. Ranganathan provided a way of adjusting the color value of image based on the display historical data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate using historical data adjust color taught by Ranganathan into modified invention of Stanley-Marbell such that system will be able to adjust the color of image displayed on screen based on the historical data to predict future displaying in order to provide the best viewing environment for user.
The combination does not explicitly disclose but McLeish teaches and adjusting one or more color values of additional pixels associated with the content item as the future time approaches (McLeish, Paragraph [0170], over time gradually change to different colours to indicate the time which has elapsed since the last relationship between those two objects was detected. Similarly, when viewing pre-recorded footage, upcoming object mergers could be indicated via border colours which gradually become more similar as the merge nears in time).
McLeish and Stanley-Marbell are analogous since both of them are dealing with adjusting display device based on timed data. Stanley-Marbell provided a way of adjusting the output display content based on the historical usage. McLeish provided a way of adjusting the color value of image based on the time closer to the time expected. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate using gradually  adjust color taught by McLeish into modified invention of Stanley-Marbell such that system will be able to adjust the color of image displayed on screen gradually when time approaching the expected time in order to allow user to have enough time adapt into the new display mode smoothly which increase the flexibility and provide the user friendly to the user for using the system. 

Regarding Claim 37, the combination of Stanley-Marbell, Ranganathan and McLeish teaches the invention in Claim 36. 
The combination further teaches wherein the instructions, when executed by the one or more processors, cause the apparatus to: determine a first genre of content for which a color shift is to be applied as the future time approaches; and determine a second genre of content for which no color shift is to be applied as the future time approaches (Ranganathan, Paragraph [0015], [0018], A display control option may include one or more parameters, such as color, intensity, brightness, location on a display. include controlling the color for pixels or sub-pixels, controlling the intensity (i.e., brightness) of pixels or subpixels, dimming, dithering, moving an image to a different location on the screen, etc.; it is noted the color control is applied to portion of the screen hence other part of screen has no color shifted; The lifetime metric may include an estimate of past use and a prediction of future use of the display; [0077], mobile device's display is off ( e.g., "system.backlight" event has an attribute value of zero/false) and when the mobile device 100 is not playing any entertainment media ( e.g., music <read on first genre>, movies <read on second genre>, video, etc.).

Regarding Claim 38, the combination of Stanley-Marbell, Ranganathan and McLeish teaches the invention in Claim 36. 
The combination further teaches wherein the instructions, when executed by the one or more processors, cause the apparatus to: determine to apply the color shift in a linear manner to a color value of one or more pixels of the plurality of pixels (Ranganathan, Paragraph [0014], [0053], a display or a portion of a display and is used to predict the remaining life of a display or a portion of the display, such as the remaining life of a sub-pixel, a pixel, or group of pixels in the display. a display control option may include using more of the green sub-pixels for those pixels (e.g., changing the color of the display window).

Regarding Claim 40, the combination of Stanley-Marbell, Ranganathan and McLeish teaches the invention in Claim 36. 
The combination further teaches wherein the instructions, when executed by the one or more processors, cause the apparatus to: adjust, based on the amount of time, at least one of an intensity or a brightness of the content item (Stanley-Marbell , Fig. 7, Score apps for current time based on user data. Paragraph [0006], The attribute events can be stored and later used to predict future occurrences of the attribute events.  [0048], a user of mobile device 100 can adjust the intensity of the lighting (backlight) of the display of mobile device 100).

Regarding Claim 41, the combination of Stanley-Marbell, Ranganathan and McLeish teaches the invention in Claim 36. 
The combination further teaches wherein the amount of the color shift to apply is determined further based on a genre of the content item (Ranganathan, Paragraph [0015], controlling the color for pixels or sub-pixels, controlling the intensity (i.e., brightness) of pixels or sub-pixels, dimming, dithering, moving an image to a different location on the screen. s allow pixels or sub-pixels to be individually controlled, while tiled displays allow control over groups of pixels).

Regarding Claim 42, the combination of Stanley-Marbell, Ranganathan and McLeish teaches the invention in Claim 37.
The combination further teaches  wherein the second genre of content is an action film (Ranganathan, Paragraph [0077], mobile device's display is off ( e.g., "system.backlight" event has an attribute value of zero/false) and when the mobile device 100 is not playing any entertainment media ( e.g., music <read on first genre>, movies <read on second genre>, video, etc.).

Regarding Claim 15, it recites limitations similar in scope to the limitations of claim 36 and the combination of Stanley-Marbell, Ranganathan and McLeish teaches all the limitations as of Claim 36. And Stanley-Marbell discloses these features can be implemented on a computer readable storage medium (Stanley-Marbell, Paragraph [0334], [0329], The operating system 1852 can include instructions for handling basic system services and for performing hardware dependent tasks. the computer-readable storage devices, mediums, and memories can include a cable or wireless signal containing a bit stream and the like. However, when mentioned, non-transitory computer-readable storage media expressly exclude media such as energy, carrier signals, electromagnetic waves, and signals per se).


Regarding Claim 16, it recites limitations similar in scope to the limitations of Claim 37 and therefore is rejected under the same rationale.

Regarding Claim 17, it recites limitations similar in scope to the limitations of Claim 38 and therefore is rejected under the same rationale.

Regarding Claim 19, it recites limitations similar in scope to the limitations of Claim 40 and therefore is rejected under the same rationale.

Regarding Claim 20, it recites limitations similar in scope to the limitations of Claim 41 and therefore is rejected under the same rationale.

Regarding Claim 21, it recites limitations similar in scope to the limitations of Claim 42 and therefore is rejected under the same rationale.


Claims 2, 18, 23, 39, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley-Marbell et al. (US-20150347204-A1, hereinafter Stanley-Marbell) in view of  Ranganathan et al. (US-20050237319-A1, hereinafter Ranganathan), further in view of McLeish et al. (US 20090219391 A1, hereinafter McLeish) as applied to Claim 1, 15, 22, 36, 43 above respectively and further in view of Yoon et al. (US-20160133227-A1, hereinafter Yoon)

Regarding Claim 44, the combination of Stanley-Marbell, Ranganathan and McLeish teaches the invention in Claim 43.
The combination does not explicitly disclose but Yoon teaches wherein the first instructions, when executed by the one or more first processors, cause the controller to: adjust, based on the amount of time, a sound level of the content item (Yoon, Paragraph [0109], [0139], the acquisition module 411 may acquire ambient sound information for the electronic device through an audio module; and 640 to gradually change the color of light or the external device 650 to be gradually opened or closed for a particular time interval of displayed content).
Yoon and Stanley-Marbell are analogous since both of them are dealing with adjusting display device based on historical timed data. Stanley-Marbell provided a way of adjusting the output display content based on the historical usage. Yoon provided a way of adjusting the color value of image based on sound level. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate using sound level effect taught by Yoon into modified invention of Stanley-Marbell such that system will be able to adjust the color of image displayed on screen with sound level adjustment which user will benefit from easier using the system.

Regarding Claim 2, it recites limitations similar in scope to the limitations of Claim 44 and therefore is rejected under the same rationale.

Regarding Claim 18, it recites limitations similar in scope to the limitations of Claim 44 and therefore is rejected under the same rationale.

Regarding Claim 23, it recites limitations similar in scope to the limitations of Claim 44 and therefore is rejected under the same rationale.

Regarding Claim 39, it recites limitations similar in scope to the limitations of Claim 44 and therefore is rejected under the same rationale.

Claim 5, 26, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley-Marbell et al. (US-20150347204-A1, hereinafter Stanley-Marbell) in view of  Ranganathan et al. (US-20050237319-A1, hereinafter Ranganathan), further in view of McLeish et al. (US 20090219391 A1, hereinafter McLeish) as applied to Claim 1, 22, 43 above respectively and further in view of Branton-Housley (US-20170318345-A1)

Regarding Claim 47, the combination of Stanley-Marbell, Ranganathan and McLeish teaches the invention in Claim 43. 
The combination does not explicitly disclose but Branton-Housley teaches wherein the first instructions, when executed by the one or more first processors, cause the controller to: increase, in a linear manner as the amount of time decreases, a red color value of each of the one or more pixels (Branton-Housley, Paragraph [0004], "when the current time reaches a predefined period of time before the threshold night value, gradually adjusting the white color balance of the video signal to increase the red component value incrementally over the predefined period of time"; Paragraph [0057], "Images and video include a white color balance. Color on a television or other display device screen is typically a combination of red, green, and blue (RGB) components"); and decrease, in a linear manner as the amount of time decreases, a blue color value of each of the one or more pixels (BrantonHousley, Paragraph [0057], [0071], "Method 600 can allow for configuration of a predefined period of time over which to gradually reduce the blue light component of the video. The predefined period of time can be set to a default when the blue light reduction functionality is implemented on the set-top box"; "the white color balance can be set to decrease the blue light component").
BrantonHousley and Stanley-Marbell are analogous since both of them are dealing with adjusting display device based on historical timed data. Stanley-Marbell provided a way of adjusting the output display content based on the historical usage. Branton-Housley provided a way of adjusting the color value based on the user's sleep habit and increase red color and decreasing blue color in a linear way. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate red/blue color changing methodology taught by BrantonHousley into modified invention of Stanley-Marbell such that system will be able to adjust the color of image displayed on screen based on user habit and adjust the red/blue color properly in order to provide user with the most comfortably viewing experience.

Regarding Claim 5, it recites limitations similar in scope to the limitations of Claim 47 and therefore is rejected under the same rationale.

Regarding Claim 26, it recites limitations similar in scope to the limitations of Claim 47 and therefore is rejected under the same rationale.

Claims 9, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley-Marbell et al. (US-20150347204-A1, hereinafter Stanley-Marbell) in view of  Ranganathan et al. (US-20050237319-A1, hereinafter Ranganathan), further in view of Franco et al. (US 9656120 B1, hereinafter Franco)

Regarding Claim 30, Stanley-Marbell teaches An apparatus comprising (Stanley-Marbell, Fig. 4, Element 400 System): one or more processors (Stanley-Marbell, Fig. 18, Element 1804 Processor(s)); and memory (Stanley-Marbell, Fig. 18, Element 1850 Memory)  storing instructions that, when executed by the one or more processors, cause the apparatus to  (Stanley-Marbell, Paragraph [0330], The memory 1850 can include graphical user interface instructions 1856 to facilitate graphic user interface processing; sensor processing instructions 1858 to facilitate sensor-related processing and functions):
determine, based on historical device usage (Stanley-Marbell, Paragraph [0095], attribute event data stored in event data store 104 (e.g., historical data) can be used by sampling daemon), a future time in which a device is expected to be idle (Stanley-Marbell, Paragraph [0006], [0044], The attribute events can be stored and later used to predict future occurrences of the attribute events; when a user turns airplane mode on or off, mobile device 100 can generate and submit an event to sampling daemon; it is noted when turn on airplane mode it is considered as idle);
determining a current time in which the device is displaying content (Stanley-Marbell, Paragraph [0047], mobile device 100 can be configured with a predefined attribute that indicates whether mobile device 100 is in sleep mode; [0011] determine whether the application is likely to be invoked by a user in the near future. [0108], sampling daemon can maintain a scoreboard for each forecast type to determine that the frequency  [0080], This pattern of user input can be tracked correlated to time of day by the heuristic process to determine under what circumstances or context the user adjusts the display); and
Stanley-Marbell does not explicitly disclose but Ranganathan teaches adjust, based on an amount of time between the current time and the future time (Ranganathan, Paragraph [0035], the control engine determines the past use of a sub-pixel, and the predicted future use of the sub-pixel, which may be based on the current use of the sub-pixel as determined by the usage meter and/or the usage model), at least one color value of at least one pixel associated with the content, (Ranganathan, Paragraph [0053], a display control option may include using more of the green sub-pixels for those pixels (e.g., changing the color of the display window))
Ranganathan and Stanley-Marbell are analogous since both of them are dealing with adjusting display device based on historical timed data. Stanley-Marbell provided a way of adjusting the output display content based on the historical usage. Ranganathan provided a way of adjusting the color value of image based on the display historical data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate using historical data adjust color taught by Ranganathan into modified invention of Stanley-Marbell such that system will be able to adjust the color of image displayed on screen based on the historical data to predict future displaying in order to provide the best viewing environment for user.
The combination does not explicitly disclose but Franco teaches wherein the at least one color value is adjusted gradually from a periphery area of the content to a center area of the content, wherein the at least one color value of one or more pixels in the periphery area is adjusted before the at least one color value of one or more pixels in the center area is adjusted (Franco, Column 5, Line 30-50, One or more of the lights may be a different color 35 than at least some of the other lights and may correlate with the degree of tilting. as the fitness level becomes tilted to one side or the other, the lights on one side of the center lights, such as on the side that is tilting downward, may progressively light and change color).
Franco and Stanley-Marbell are analogous since both of them are dealing with adjusting display device based on timed data. Stanley-Marbell provided a way of adjusting the output display content based on the historical usage. Franco provided a way of gradually adjusting the color value of image from outer to center of the image based on the degree and level of event. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate gradually adjusting color from outside to center taught by Franco into modified invention of Stanley-Marbell such that system will be able to gradually adjust the color of image displayed on screen from outer to center of the image which provide easier reading and awareness when using the system to keep tracking the routine schedule.
Regarding Claim 31, the combination of Stanley-Marbell, Ranganathan and Franco teaches the invention in Claim 30. 
The combination further teaches wherein during the adjustment of the at least one color value of at least one pixel associated with the content (Ranganathan, Paragraph [0053], a display control option may include using more of the green sub-pixels for those pixels (e.g., changing the color of the display window)), at least one other pixel associated with the content is left unmodified (Ranganathan, Paragraph [0016], The lifetime-aware control system 100 may control portions of the display 20 to maximize lifetime of the pixels. With OLEDs, this may include individual control of sub-pixels, pixels or a group of pixels; it is noted since only portions of the display changed, other part of the display are left unmodified).

Regarding Claim 33 the combination of Stanley-Marbell and Ranganathan teaches the invention in Claim 30. 
The combination further teaches wherein the adjusting further comprises: adjust, based on the amount of time, at least one of an intensity or a brightness of the content item (Stanley-Marbell , Fig. 7, Score apps for current time based on user data. Paragraph [0006], The attribute events can be stored and later used to predict future occurrences of the attribute events.  [0048], a user of mobile device 100 can adjust the intensity of the lighting (backlight) of the display of mobile device 100).

Regarding Claim 34, the combination of Stanley-Marbell, Ranganathan and Franco teaches the invention in Claim 30. 
The combination further teaches wherein the at least one color value of at least one pixel associated with the content is adjusted by a controller of a set top box associated with a television set associated with display of the content ( Stanley-Marbell, Paragraph [0319], Computing device 1800 can be a smartphone, a tablet computer, a laptop computer, a wearable device ( e.g., a watch), a set top box); 

Regarding Claim 35, the combination of Stanley-Marbell, Ranganathan and Franco teaches the invention in Claim 30.
The combination further teaches wherein the instructions, when executed by the one or more processors, cause the apparatus to adjust one or more color values of additional pixels associated with the content as the future time approaches (Ranganathan, Paragraph [0043], if the red sub-pixels displaying the time window 410 have lifetime metrics that exceed the threshold, as determined at step 503, a display control option may include using more of the green sub-pixels for those pixels (e.g., changing the color of the display window 410)).

Regarding Claim 9, it recites limitations similar in scope to the limitations of claim 30 and the combination of Stanley-Marbell, Ranganathan and Franco teaches all the limitations as of Claim 30. And Stanley-Marbell discloses these features can be implemented on a computer readable storage medium (Stanley-Marbell, Paragraph [0334], [0329], The operating system 1852 can include instructions for handling basic system services and for performing hardware dependent tasks. the computer-readable storage devices, mediums, and memories can include a cable or wireless signal containing a bit stream and the like. However, when mentioned, non-transitory computer-readable storage media expressly exclude media such as energy, carrier signals, electromagnetic waves, and signals per se).

Regarding Claim 10, it recites limitations similar in scope to the limitations of Claim 31 and therefore is rejected under the same rationale.

Regarding Claim 12, it recites limitations similar in scope to the limitations of Claim 45 and therefore is rejected under the same rationale.

Regarding Claim 13, it recites limitations similar in scope to the limitations of Claim 34 and therefore is rejected under the same rationale.

Regarding Claim 14, it recites limitations similar in scope to the limitations of Claim 35 and therefore is rejected under the same rationale.


Claims 11, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley-Marbell et al. (US-20150347204-A1, hereinafter Stanley-Marbell) in view of  Ranganathan et al. (US-20050237319-A1, hereinafter Ranganathan), further in view of Franco et al. (US 9656120 B1, hereinafter Franco)as applied to Claim 9, 30 above and further in view of Boyd et al. (US-20150097666-A1, hereinafter Boyd)

Regarding Claim 32, the combination of Stanley-Marbell, Ranganathan and Franco teaches the invention in Claim 31.
Stanley-Marbell does not explicitly disclose but Ranganathan teaches wherein the instructions, when executed by the one or more processors, cause the apparatus to adjust, based on the amount of time, [[ lighting in a room ]] in which the content is displayed (Ranganathan, Paragraph [0035], the control engine determines the past use of a sub-pixel, and the predicted future use of the sub-pixel, which may be based on the current use of the sub-pixel as determined by the usage meter and/or the usage model). 
The combination does not explicitly disclose but Boyd teaches adjust is based on lighting in a room in which the content is displayed (Boyd, Paragraph [0072], lighting element 704 may gradually turn off and lighting element 702 gradually turns on while lighting elements 706, 708 and 710 are turned on at an equal brightness).
Boyd and Stanley-Marbell are analogous since both of them are dealing with adjusting display device image data. Stanley-Marbell provided a way of adjusting the output display content based on the historical usage. Boyd provided a way of changing image color based on the lighting in the room. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate lighting effect taught by Boyd into modified invention of Stanley-Marbell such that system will be able to adjust the color of image displayed on screen from based on the lighting effect in order to change the image properly based on the surrounding luminance. 

Regarding Claim 11, it recites limitations similar in scope to the limitations of Claim 32 and therefore is rejected under the same rationale.


	Allowable Subject Matter
Claims 6-8, 27-29, 48-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and filing Terminal Disclaimer to overcome the double patenting rejection specified above.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150287310 A1	Smart hazard detector drills
US 20150070337 A1	Ambient light context-aware display
US 20120142436 A1	Game device, control method for a game device, and non-transitory information storage medium
US 20040050740 A1	Tamper evident packaging
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619